     Case 2:17-cr-00001-JAD-DJA Document 698 Filed 06/08/20 Page 1 of 6



 1    NICHOLAS A. TRUTANICH
      United States Attorney
 2    Simon Kung, Esq.
      Assistant United States Attorney
 3    501 Las Vegas Boulevard South, Suite 1100
      Las Vegas, Nevada 89101
 4    Tel.: (702) 388-6336
      Simon.Kung@usdoj.gov
 5    Attorneys for the Plaintiff
 6    LAW OFFICE OF TELIA U. WILLIAMS
      Telia U. Williams, Esq.
 7    10161 Park Run Drive, Suite 150
      Las Vegas, Nevada 89145
 8    Tel.: (702) 835-6866
      telia@telialaw.com
 9    Attorney for the Defendant,
      Fausto Texeira Martins Neto
10

11
                                UNITED STATES DISTRICT COURT
12
                                         DISTRICT OF NEVADA
13

14
      UNITED STATES OF AMERICA,                          Case No. 2:17-cr-00001-JAD-DJA
15
                                                         STIPULATION AND ORDER TO
16                          Plaintiff,                   CONTINUE SENTENCING
17                   vs.
                                                         [First Request]
18    FAUSTO TEXEIRA MARTINS NETO,
19                          Defendant.
20

21           IT IS HEREBY STIPULATED AND AGREED by and between Telia U. Williams, Esq.,

22   counsel for the defendant, Fausto Texeira Martins Neto, and Simon Kung, Esq., Assistant United

23   States Attorney, counsel for the Government, that the Sentencing currently scheduled for June 15,

24   2020 at 11:00am, be vacated and reset to a time no sooner that ninety (90) days from June 15,

25   2020.

26   ///

27   ///

28   ///
     Case 2:17-cr-00001-JAD-DJA Document 698 Filed 06/08/20 Page 2 of 6



 1         This Stipulation is entered into for the following reasons:

 2            1. The defendant, Fausto Texeira Martins Neto, speaks only Portuguese. Efforts at

 3                involving him in his defense and assuring that his decisions are free and knowing

 4                require that counsel work with a dedicated Portuguese interpreter and translator.

 5            2. Presently, counsel desires to have Mr. Neto’s Pre-Sentence Report (PSR)

 6                translated into his native language so that he may carefully review it for himself

 7                (and not merely through interpretation or summary), as well as, meet with counsel

 8                to draft objections, if any. (Although counsel’s paralegal speaks some Portuguese,

 9                he is not able to provide a document translation).

10            3. In addition, Mr. Neto would like to read his counsel’s proposed sentencing

11                memorandum in Portuguese. That will take several weeks to a couple months to

12                accomplish.

13            4. Inasmuch as Mr. Neto’s document translator has been ill, and has needed an

14                extended period of time in which to turn around documents, particularly now, after

15                having been stalled during the shutdown for the Covid-19 pandemic, more time is

16                needed to allow her to accomplish the appointed tasks for Mr. Neto.

17            5. In addition, counsel has been in contact with Mr. Neto’s family in Brazil over the

18                phone (with counsel’s paralegal speaking to them in rudimentary Portuguese), in

19                order to attain letters of support. This will take some time, especially as

20                translation will be needed into English for counsel.

21            6. Counsel for the Government has no objection to this continuance.

22            7. The defendant is in custody, but does not object to a continuance.

23            8. Denial of this request for continuance could result in a miscarriage of justice.

24            9. For all the above-stated reasons, the ends of justice would best be served by a

25                continuance of the sentencing.

26   ///

27   ///

28   ///


                                                     2
     Case 2:17-cr-00001-JAD-DJA Document 698 Filed 06/08/20 Page 3 of 6



 1               10. This is the first request for a continuance.

 2   DATED: June 5, 2020
                                                            NICHOLAS A. TRUTANICH
 3   LAW OFFICE OF TELIA U. WILLIAMS                        UNITED STATES ATTORNEY
 4   By:     /s/ Telia U. Williams                          By:   /s/ Simon Kung
 5
           Telia U. Williams, Esq.                          Simon Kung, Esq.
 6         10161 Park Run Drive, Suite 150                  Assistant United States Attorney
                                                            501 Las Vegas Boulevard South, Suite 1100
           Las Vegas, Nevada 89145                          Las Vegas, Nevada 89106
 7         Tel.: (702) 835-6866                             Tel.: (702) 388-6336
 8         telia@telialaw.com
                                                            Attorney for Plaintiff,
 9         Attorney for Defendant,                          United States
           Fausto Texeira Martins Neto
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        3
     Case 2:17-cr-00001-JAD-DJA Document 698 Filed 06/08/20 Page 4 of 6



 1    NICHOLAS A. TRUTANICH
      United States Attorney
 2    Simon Kung
      Assistant United States Attorney
 3    501 Las Vegas Boulevard South, Suite 1100
      Las Vegas, Nevada 89101
 4    Tel.: (702) 388-6336
      Simon.Kung@usdoj.gov
 5    Attorney for the Plaintiff

 6    LAW OFFICE OF TELIA U. WILLIAMS
      Telia U. Williams, Esq.
 7    10161 Park Run Drive, Suite 150
      Las Vegas, Nevada 89145
 8    Tel.: (702) 835-6866
      telia@telialaw.com
 9    Attorney for the Defendant,
      Simon Kung
10

11
                                 UNITED STATES DISTRICT COURT
12
                                          DISTRICT OF NEVADA
13

14
      UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00001-JAD-DJA
15
                                                          ORDER
16                           Plaintiff,
17                   vs.
18    FAUSTO TEXEIRA MARTINS NETO,
19                           Defendant.
20
                                           FINDINGS OF FACT
21
            Based on the Stipulation of counsel, and good cause appearing therefore, the court finds
22
     that the Stipulation by, between, and among the United States, and defendant Fausto Texeira
23

24   Martins Neto, is entered into for the following reasons:

25
                    1. The defendant, Fausto Texeira Martins Neto, speaks only Portuguese. Efforts
26
                        at involving him in his defense and assuring that his decisions are free and
27
                        knowing require that his counsel work with a dedicated Portuguese interpreter
28
                        and translator.

                                                      4
     Case 2:17-cr-00001-JAD-DJA Document 698 Filed 06/08/20 Page 5 of 6



 1                  2. Presently, defendant’s counsel is preparing to have Mr. Neto’s Pre-Sentence

 2                      Report (PSR) translated into his native language so that he may carefully

 3                      review it for himself (and not merely through interpretation or summary), as

 4                      well as, to meet with his counsel to draft objections, if any.

 5                  3. In addition, Mr. Neto would like to read his counsel’s proposed sentencing

 6                      memorandum in Portuguese. Translation services, particularly after the

 7                      shutdown associated with precautions for Covid-19, will require several weeks

 8                      to a couple months to accomplish this task.

 9                  4. In addition, counsel for Mr. Neto needs time to arrange for letters for support

10                      for Mr. Neto from his family in Brazil, which will take some time, especially

11                      as the letters will have to be translated into English.

12                  5. Counsel for the Government has no objection to this continuance.

13                  6. The defendant is in custody, but has no objection to this continuance.

14                  7. Denial of this request for continuance could result in a miscarriage of justice.

15                  8. For all the above-stated reasons, the ends of justice would best be served by a

16                      continuance of the sentencing hearing.

17                  9. Counsel for Mr. Neto has requested ninety (90) days after the currently

18                      scheduled sentencing date.

19                  10. This is the first request for a continuance.

20
                                          CONCLUSIONS OF LAW
21

22          Denial of this request for continuance would deny the defendant, Fausto Texeira Martins

23   Neto, the opportunity to have important documents associated with his case translated into his

24   native language, and to assist his counsel with doing objections to his Pre-Sentence Report, and to
25
     have letters in his support from his family in Brazil.
26
            As such, denial of this request for continuance could result in a miscarriage of justice.
27

28


                                                       5
     Case 2:17-cr-00001-JAD-DJA Document 698 Filed 06/08/20 Page 6 of 6



 1                                              ORDER

 2
            IT IS HEREBY ORDERED that the sentencing currently scheduled for June 15, 2020
 3

 4   at 11:00am, be continued to September 14, 2020, at the hour of 2:00 p.m.

 5

 6          DATED this 8th day of June, 2020.
 7
                                                        _______________________________
 8                                                      UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    6
